Appeal from an order of the Supreme Court, Erie County (Rose H. Sconiers, J.), entered March 24, 2004. The order, among other things, denied the motion of defendants Chrysler Financial Company, L.L.C., Douglas J. Jank and Jay B. Jank for an order granting judgment notwithstanding the verdict.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Pigott, Jr., P.J., Green, Gorski, Smith and Hayes, JJ.